                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FULLVIEW, INC.,                                   Case No. 18-cv-00510-EMC
                                   8                    Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                                                           MOTION FOR LEAVE TO FILE
                                   9             v.                                        SUPPLEMENTAL COMPLAINT, AND
                                                                                           DENYING DEFENDANT’S MOTION
                                  10     POLYCOM, INC.,                                    TO SEVER
                                  11                    Defendant.                         Docket Nos. 123, 129
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.      INTRODUCTION

                                  15          Plaintiff FullView, Inc. (“FullView”) filed this lawsuit against Defendant Polycom, Inc.

                                  16   (“Polycom”) alleging patent infringement. FullView is the owner of a group of patents disclosing

                                  17   technology involving the creation of composite images—i.e., a device capable of producing

                                  18   panoramic photographs. Pending before the Court are (1) FullView’s motion for leave to amend

                                  19   the complaint pursuant to Federal Rule of Civil Procedure 15, see Docket No. 123 (“Amend

                                  20   Mot.”); and (2) Polycom’s cross-motion to sever the case pursuant to Federal Rule of Civil

                                  21   Procedure 21 and to stay the action, see Docket No. 129 (“Sever Mot.”).

                                  22          For the following reasons, Court DENIES both motions.

                                  23                                      II.      BACKGROUND

                                  24   A.     Factual Background

                                  25          FullView’s second amended complaint (SAC) alleges as follows. Dr. Nishvjit Singh

                                  26   Nalwa owns numerous patents and is the co-founder and current president of FullView. Docket

                                  27   No. 75 (“SAC”) ¶ 7. FullView is the owner of U.S. Patent No. 6,700,711 (“’711 Patent”), which

                                  28   is entitled “Panoramic viewing system with a composite field of view.” Id. ¶ 10. It is also the
                                   1   owner of U.S. Patent 6,128,143 (“’143 Patent”), which is entitled “Panoramic viewing system

                                   2   with support stand.” Id. ¶ 10.

                                   3           The ’711 Patent is comprised of thirty-nine claims that cover “an omni-directional or

                                   4   panoramic viewer.” In other words, “[i]t describes several cameras looking out in different

                                   5   directions off mirrors, from offset rather than coincident viewpoints, to provide the user with

                                   6   seamless 360° composite images to the view’s eye that allow the user to look in any direction.”

                                   7   Id. ¶ 12.

                                   8           The ’711 Patent is made up of the following claims:

                                   9       •   Claim 25 and its dependent claims—e.g., 26. 28, 29, 33, 35, 37, and 39—are the

                                  10           “Composite Image Claims.”

                                  11       •   Claim 1 and its dependent claims—e.g., 2, 4, 5, 9, 11, 13, and 15—are the “Method

                                  12           Claims.”
Northern District of California
 United States District Court




                                  13       •   Claim 16 and 18 are the “Apparatus Claims.”

                                  14   Id. ¶ 34 (“FullView asserts only the following 18 claims here: 1, 2, 4, 5, 9, 11, 13, 15, 16, 18, 25,

                                  15   26, 28, 29, 33, 35, 37 and 39.”).

                                  16           The ’143 Patent is made up of eighteen claims covering a “system and apparatus for a

                                  17   compact and non-instructive omni-directional or panoramic viewer in which several cameras look

                                  18   off a mirrored pyramid, this pyramid and these cameras secured to a support member that

                                  19   intersects an inner volume of the pyramid.” Id. ¶ 13.

                                  20           FullView owns two other patents that it never asserted against Polycom until now: U.S.

                                  21   Patent No. 6,356,397 (the “’397 Patent”), which is entitled “Panoramic viewing system with

                                  22   shades,” Docket No. 123-1 (Third Am. Compl. (“Proposed TAC”)), Ex. J (“’397 Patent”); and

                                  23   U.S. Patent No. 6,219,090 (the “’090 Patent”), which is entitled “Panoramic viewing system with

                                  24   offset virtual optical centers,” id., Ex. K (“’090 Patent”). These patents are “from the same family

                                  25   as the ’711 Patent: All three patents are continuations of [Mr. Nalwa’s] application of October 7,

                                  26   1997, have identical figures, and very similar specifications.” Amend Mot. at 2. In fact, the ’397

                                  27   and ’090 Patents—like the ’711 Patent—also expired on November 30, 2015.

                                  28           On April 1, 2011, FullView licensed its four patents—the ’711, ’143, ’397, and ’090
                                                                                         2
                                   1   Patents— to Polycom, which allowed Polycom to manufacture its CX5000 camera that provides

                                   2   for 360° video conferencing. Proposed TAC ¶ 14. On July 2, 2012, Polycom gave notice to

                                   3   FullView that it intended to terminate their agreement; however, Polycom terminated the

                                   4   agreement earlier than required under the agreement’s ninety-day-notice provision. SAC ¶ 16.

                                   5   Although Polycom ceased manufacturing its CX5000, FullView alleges that Polycom continued to

                                   6   sell the CX5000, which FullView contends practices the subject patents without reporting these

                                   7   sales, thus foregoing payment of royalties owed to FullView. See id. ¶¶ 20, 31.

                                   8   B.     Procedural Background

                                   9          1.      Inter Partes Review History

                                  10          In January 2012, Polycom filed an Inter Partes Reexamination (“IPR”) challenging the

                                  11   validity of the ‘711 Patent based on obviousness grounds. See SAC ¶ 18; see also Polycom, Inc. v.

                                  12   Fullview, Inc., 767 F. App’x 970, 983 (Fed. Cir. 2019). On January 4, 2017, the Patent Trial and
Northern District of California
 United States District Court




                                  13   Appeal Board (“PTAB”) upheld the ’711 Patent as valid, and the Federal Circuit affirmed the

                                  14   PTAB’s decision on April 29, 2019. SAC ¶¶ 21, 23.

                                  15          On January 31, 2019, Polycom sought an IPR of the ’143 Patent. Id. ¶ 24. The PTAB

                                  16   denied this petition as well as Polycom’s request for rehearing on September 10, 2019. Id. ¶ 25.

                                  17          2.      Litigation History

                                  18          On January 23, 2018, FullView filed its initial complaint. Docket No. 1. On March 7,

                                  19   2018, this Court stayed this action pending the resolution of the ’711 Patent’s IPR. Docket No.

                                  20   16. After the Federal Circuit affirmed the PTAB’s decision, FullView amended its complaint to

                                  21   also include fraud allegations. Docket No. 48 (FAC). Polycom moved to dismiss the fraud

                                  22   allegations for failure to satisfy Rule 9(b). Docket No. 51. Before the parties could fully brief

                                  23   Polycom’s motion, FullView sought leave to amend its complaint to enhance the fraud allegations

                                  24   and assert an additional false marketing claim. Docket No. 65. This Court partially denied

                                  25   FullView’s request for leave to amend because both the fraud allegations and false marketing

                                  26   claims were futile. Docket No. 72. This denial also rendered Polycom’s motion to dismiss moot.

                                  27   Id. However, the Court allowed FullView to file the remainder of its second amended complaint,

                                  28   as these amendments were unopposed. Id.
                                                                                         3
                                   1          On July 2, 2020, FullView filed its SAC alleging a single claim for relief: infringement of

                                   2   both the ’711 and ’143 Patents under 35 U.S.C. § 271 by (1) direct infringement; (2) infringement

                                   3   by inducement; and (3) infringement via the doctrine of equivalents. SAC ¶¶ 59-66. Polycom

                                   4   moved to partially dismiss the ’711 Patent from the SAC because it was directed at nonpatentable

                                   5   subject matter and sought to protect an abstract idea without an inventive concept in contravention

                                   6   of 35 U.S.C. § 101. See Docket No. 80. The Court agreed and granted Polycom’s partial motion

                                   7   to dismiss on both grounds. See Docket No. 105 (“Partial MTD Order”).

                                   8          At this stage in the litigation, the ’143 Patent is the sole patent at issue and only claims 10

                                   9   through 12 are in dispute. See SAC ¶ 47. On April 5, 2021, the Court issued an order construing

                                  10   the disputed terms of the ’143 Patent.

                                  11          On March 5, 2021, FullView moved to file a third amended complaint (TAC) seeking to

                                  12   add the ’397 and’090 Patents (collectively, “the Additional Patents”) to this action. See Amend
Northern District of California
 United States District Court




                                  13   Mot.

                                  14          On March 19, 2021, along with its opposition to FullView’s motion for leave to amend,

                                  15   Polycom filed a cross-motion to sever the case so that the Court can proceed separately with

                                  16   FullView’s allegations pertaining to the ’143 Patent separately from those pertaining to the ’711

                                  17   Patent. See Sever Mot. at 1. The cross-motion also asks the Court to stay the case as to the ’143

                                  18   Patent while the Federal Circuit reviews this Court’s dismissal of the SAC’s allegations pertaining

                                  19   to the ’711 Patent. Id.

                                  20                             III.    MOTION FOR LEAVE TO AMEND

                                  21   A.     Legal Standard

                                  22          After a party has amended a pleading once as a matter of course, it may only amend further

                                  23   after obtaining leave of the court, or by consent of the adverse party. Fed. R. Civ. P. 15(a).

                                  24   Generally, Rule 15 advises the court that “leave shall be freely given when justice so requires.”

                                  25   Id. However, “the grant or denial of a subsequent opportunity to amend is within the discretion of

                                  26   the district court.” Foman v. Davis, 371 U.S. 178, 182 (1962). In determining whether leave

                                  27   should be granted pursuant to a district court’s discretion, the Supreme Court has stated that:

                                  28                  [i]n the absence of any apparent or declared reason—such as undue
                                                                                         4
                                                      delay, bad faith or dilatory motive on the part of the movant,
                                   1                  repeated failure to cure deficiencies by amendments previously
                                                      allowed, undue prejudice to the opposing party by virtue of
                                   2                  allowance of the amendment, futility of amendment, etc.—the leave
                                                      sought should, as the rules require, be “freely given.”
                                   3

                                   4   Id.

                                   5          In the Ninth Circuit, the above listed factors—referred to as the Foman factors—are not

                                   6   weighted equally. Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051–52 (9th Cir. 2003)

                                   7   (“Not all of the factors merit equal weight. As this circuit and others have held, it is the

                                   8   consideration of prejudice to the opposing party that carries the greatest weight.” (citing DCD

                                   9   Programs, Ltd. v. Leighton, 833 F.2d 183, 185 (9th Cir. 1987)). Rather, courts have held that “the

                                  10   crucial factor is the resulting prejudice to the opposing party.” Howey v. United States, 481 F.2d

                                  11   1187, 1190 (9th Cir. 1973). A motion may be denied, however, on grounds of futility of the

                                  12   proposed amendments irrespective of prejudice. See generally Hoang v. Bank of Am., N.A., 910
Northern District of California
 United States District Court




                                  13   F.3d 1096, 1103 (9th Cir. 2018); see also Ecological Rights Found. v. Pac. Gas & Elec. Co., 713

                                  14   F.3d 502, 520 (9th Cir. 2013).

                                  15          Because the instant case is a patent infringement action, Patent Local Rule 3–6 applies.

                                  16   See Trans Video Elecs., Ltd. v. Sony Elecs., Inc., 278 F.R.D. 505, 507 (N.D. Cal. 2011). FullView

                                  17   has long served its infringement contentions on Polycom. See Sever Mot. at 3. Thus, Fullview

                                  18   would have to amend those infringement contentions to add the Additional Patents if this Court

                                  19   grants it leave to add those patents to the complaint. Accordingly, the Court must consider both

                                  20   Rule 15 as well as Patent Local Rule 3–6 in determining whether to grant or deny FullView’s

                                  21   motion for leave to amend.

                                  22          There is some overlap in the analysis under both rules. For example, under Rule 15, undue

                                  23   delay by the party seeking leave to amend is a factor that a court may consider. See Bowles v.

                                  24   Reade, 198 F.3d 752, 757–58 (9th Cir. 1999). Similarly, amendment of infringement contentions

                                  25   under the local rule “may be made only by order of the Court upon a timely showing of good

                                  26   cause,” Pat. Loc. R. 3–6 (emphasis added), which can be established only where the party seeking

                                  27   leave to amend shows diligence. See Oracle Am., Inc. v. Google Inc., No. C 10–03561 WHA,

                                  28   2011 WL 3443835, at *1 (N.D. Cal. Aug. 8, 2011) (“For purposes of Rule 3–6, ‘“good cause”
                                                                                          5
                                   1   requires a showing of diligence,’ and ‘[t]he burden is on the movant to establish diligence rather

                                   2   than on the opposing party to establish a lack of diligence.’” (quoting O2 Micro Int’l Ltd. v.

                                   3   Monolithic Power Sys., Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006))).

                                   4          There are, however, differences between Rule 15 and Patent Local Rule 3–6. Most

                                   5   notably, under Rule 15, undue delay by itself “is insufficient to justify denying a motion to

                                   6   amend.” Bowles, 198 F.3d at 758. There must also be either (1) prejudice to the opposing party,

                                   7   (2) bad faith by the moving party, or (3) futility of the amendment. See id. (“We have previously

                                   8   reversed the denial of a motion for leave to amend where the district court did not provide a

                                   9   contemporaneous specific finding of prejudice to the opposing party, bad faith by the moving

                                  10   party, or futility of the amendment.”). In contrast, under Patent Local Rule 3–6, if there is no

                                  11   diligence, the amendment may be denied without a showing of prejudice. See Acer, Inc. v. Tech.

                                  12   Props., Nos. 5:08–cv–00877 JF/HRL, 5:08–cv–00882 JF/HRL, 5:08–cv–05398 JF/HRL, 2010
Northern District of California
 United States District Court




                                  13   WL 3618687, at *5 (N.D.Cal. Sept. 10, 2010) (“Because TPL has not demonstrated diligence, ‘the

                                  14   inquiry should end.’” (quoting Johnson v. Mammoth Recreations, 975 F.2d 604, 609 (9th Cir.

                                  15   1992)); Oracle, 2011 WL 3443835, at *1. The Federal Circuit in O2 Micro International has

                                  16   approved such application of the local rule. See 467 F.3d at 1366.

                                  17   B.     The Additional Patents

                                  18          The TAC seeks to assert claim 7 (which incorporates claim 1) of the ’397 Patent (the

                                  19   “Additional Apparatus Claim”), see Proposed TAC ¶¶ 48–49, which is substantially similar to

                                  20   claim 16 of the ’711 Patent (the “Dismissed Apparatus Claim”):

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         6
                                   1
                                                  Dismissed Apparatus Claim                       Additional Apparatus Claim
                                   2             (Claim 16 of the ’711 Patent)                    (Claim 7 of the ’397 Patent)
                                   3    16. A viewing apparatus having a composite       1. A viewing apparatus having a composite
                                        field of view, comprising:                       field of view, comprising:
                                   4
                                        at least two image sensors, each having an       at least two image transducers, each having an
                                   5    individual field of view;                        individual field of view;
                                   6
                                        at least one reflective area that redirects at   a reflective element having at least one
                                   7    least part of the individual field of view       reflective area that is positioned to redirect at
                                        associated with one of the image sensors,        least part of the field of view associated with
                                   8                                                     a first one of the image transducers;
                                        the individual fields of view of at least two
                                   9    image sensors being merged to produce the        at least part of the redirected field of view
                                        composite field of view, at least portions of    being merged with at least part of the field of
                                  10
                                        each of the two individual merged fields of      view associated with the second one of the
                                  11    view having substantially similar viewing        image transducers to produce the composite
                                        directions where they are merged, and the        field of view of the viewing apparatus, these
                                  12    merged fields of view creating in the            parts of the fields of view associated with the
Northern District of California
 United States District Court




                                        composite field of view at least one blind       first and second image transducers being
                                  13    region that encompasses at least a portion       arranged with respect to the reflective area to
                                  14    of an edge of the reflective area and that       create a blind region that is not in either of
                                        lies between portions of two individual          these two parts of the fields of view, that
                                  15    fields of view; and                              encompasses a portion of an edge of the
                                                                                         reflective area, and that is located between the
                                  16    a memory for storing data representative of      parts of the two fields of view associated with
                                        said composite field of view electronically.     the first and second image transducers that
                                  17                                                     produce the composite field of view.
                                  18    ’711 Patent at col. 11 ll. 39–57.
                                                                                         7. The viewing apparatus of claim 1, wherein
                                  19                                                     the image transducers are image capture
                                                                                         devices.
                                  20
                                                                                         ’397 Patent at col. 9 ll. 13–32, col. 10 ll. 22–
                                  21                                                     23.
                                  22

                                  23   The different wording in the Additional Apparatus Claim (emphasized in italics above) merely
                                  24   adds the words “being arranged” to the corresponding phrase in the Dismissed Apparatus Claim
                                  25   (emphasized in bold above), which recites “the merged fields of view creating . . . at least one
                                  26   blind region.” Compare ’711 Patent at col. 11 ll. 51–55, with, ’397 Patent at col. 9 ll. 26–28.
                                  27          The TAC also seeks to assert claims 3 (which incorporates claim 1) and 5 (which
                                  28   incorporates claims 1 and 4) of the ’090 Patent (the “Additional Method Claims”), see TAC ⁋⁋
                                                                                         7
                                   1   52–53, which are substantially similar to claim 2 (which incorporates claim 1) of the ’711 Patent

                                   2   (the “Dismissed Method Claim”):

                                   3
                                                  Dismissed Method Claim                            Additional Method Claims
                                   4             (Claim 2 of the ’711 Patent)                   (Claims 3 and 5 of the ’090 Patent)
                                   5    1. A method of producing a composite image         1. A method of producing a composite image,
                                        with a plurality of sensors each having an         comprising the steps of:
                                   6    individual field of view, comprising the steps
                                        of:                                                disregarding a portion of a first sensor’s field
                                   7                                                       of view to produce a first sensor modified
                                        for at least one of the plurality of sensors,      field of view having a first modified field of
                                   8
                                        redirecting at least a portion of its individual   view boundary, at least a portion of the first
                                   9    field of view with a reflective area; and          sensor modified field of view being redirected
                                                                                           by a first reflective surface;
                                  10    merging images corresponding to the
                                        individual fields of view to produce the           disregarding a portion of a second sensor’s
                                  11    composite image having a corresponding field       field of view to produce a second sensor
                                        of view, wherein each one of at least two          modified field of view having a second
                                  12
Northern District of California




                                        fields of view corresponding to images that        modified field of view boundary; and
 United States District Court




                                  13    are merged has a portion, where the images
                                        are merged, that has viewing directions that       merging a first image obtained from the first
                                  14    are substantially similar to the viewing           modified field of view with a second image
                                        directions of the other portion, and wherein       obtained from the second modified field of
                                  15    the viewing directions within each one of          view.
                                  16    such two portions appear to originate
                                        substantially from a point that is offset from     3. The method of claim 1, wherein the
                                  17    the point for the other one of such two            disregarded portion of the first sensor’s field
                                        portions.                                          of view contains at least a portion of an edge
                                  18                                                       of the first reflective surface.
                                        2. The method of claim 1, wherein the field of
                                  19    view corresponding to the composite image          4. The method of claim 1, wherein at least a
                                  20    has at least one blind region that                 portion of the second sensor modified field of
                                        encompasses at least a portion of an edge of a     view is redirected by a second reflective
                                  21    reflective area and that lies between the two      surface.
                                        portions of the two individual fields of view.
                                  22                                                       5. The method of claim 4, wherein the
                                        ’711 Patent at col. 10 ll. 43–64.                  disregarded portion of the second sensor’s
                                  23                                                       field of view contains at least a portion of an
                                  24                                                       edge of the second reflective surface.

                                  25                                                       ’090 Patent at col. 9 l. 18–col. 10 l. 21.

                                  26
                                  27   The different wording in the Additional Method Claims simply replaces the words “blind region”

                                  28   in the ’711 Patent (emphasized in bold above) with the words “disregarded portion” (emphasized
                                                                                           8
                                   1   in italics above). Compare ’711 Patent at col. 10 ll. 43–64, with, ’090 Patent at col. 9 l. 18–col. 10

                                   2   l. 21.

                                   3   C.       Analysis

                                   4            For the reasons discussed below, the Court denies FullView’s motion to amend the

                                   5   complaint. First, FullView failed to exercise diligence in timely asserting the Additional Patents

                                   6   and is thus barred by Patent Local Rule 3–6. Second, under Rule 15, its delay under Rule 15 was

                                   7   undue and made in bad faith. Finally, the proposed amendment would be futile because the

                                   8   Additional Patents are subject to the same basis of invalidity under § 101 as this Court found with

                                   9   respect to the ’711 Patent.

                                  10            1.     Lack of Diligence Under Patent Local Rule 3–6

                                  11            FullView failed to assert the Additional Patents after almost three years of litigation. The

                                  12   Additional Patents issued on April 12, 2001 (’090 Patent) and March 12, 2002 (’397 Patent),
Northern District of California
 United States District Court




                                  13   and—along with the ’711 and ’143 Patents—were part of the April 1, 2011 licensing agreement

                                  14   that forms the entire basis of FullView’s claims against Polycom. Proposed TAC ⁋ 18. FullView

                                  15   in fact admits that it knew about the Additional Patents and any claims it had pertaining to those

                                  16   patents at the same time it knew of any claims it had pertaining to the ’711 and ’143 Patents, but

                                  17   chose to assert only the latter. See Reply at 4 (“[FullView] chose to sue on the ’711 Patent,

                                  18   believing the ’397 and ’090 Patents to be duplicative.” (emphases added)). In other words,

                                  19   FullView “does little to explain how it acted with diligence.” Trans Video Elecs, 278 F.R.D. at

                                  20   509. This is especially troubling given that FullView has filed three complaints in this case

                                  21   without those patents in the span of three years, even though it knew about them and could have

                                  22   easily included them in its initial complaint in 2018. Id. (finding lack of diligence because Trans

                                  23   Video “does nothing to explain why [it] did not assert claim 4 either at the outset of the case or

                                  24   why it waited four months after the claim construction order to move to amend”).

                                  25            The Court denies leave to amend FullView’s infringement contentions because FullView

                                  26   was not diligent in asserting the ’090 and ’397 Patents earlier and thus failed to establish good

                                  27   cause for the belated proposed amendment. This warrants denial under Local Rule 3-6

                                  28   irrespective of prejudice to Polycom. Trans Video Elecs., 278 F.R.D. at 509 (“[P]rejudice is not a
                                                                                          9
                                   1   requirement under Patent Local Rule 3–6. Trans Video’s failure to demonstrate diligence alone

                                   2   bars relief under Rule 3–6.”).

                                   3          2.      Undue Delay and Bad Faith Under Rule 15

                                   4          The Court also denies FullView leave to amend the complaint under Rule 15 because

                                   5   FullView’s failure to timely assert the Additional Patents constitutes undue delay and its motion

                                   6   for leave to amend was filed in bad faith. See Bowles, 198 F.3d at 758 (“We have previously

                                   7   reversed the denial of a motion for leave to amend where the district court did not provide a

                                   8   contemporaneous specific finding of prejudice to the opposing party, bad faith by the moving

                                   9   party, or futility of the amendment.” (emphasis added)); Trans Video Elecs., 278 F.R.D. at 509–10

                                  10   (“[P]rejudice is not an absolute requirement under Rule 15 . . . undue delay combined with bad

                                  11   faith is enough to justify a denial of a motion to amend.” (emphasis added)); Yates v. Auto City 76,

                                  12   299 F.R.D. 611, 614 (N.D. Cal. 2013) (“[U]ndue delay by itself is not enough to deny an
Northern District of California
 United States District Court




                                  13   amendment to a pleading; there must also be, e.g., prejudice, bad faith, or futility.”(emphasis

                                  14   added)).

                                  15          As explained in the previous section, FullView’s failure to assert the Additional Patents

                                  16   constituted undue delay. Its request to add the Additional Patents after the Court dismissed the

                                  17   nearly identical ’711 Patent strongly suggests bad faith. FullView admits that it was prompted to

                                  18   seek leave to add the Additional Patents because this Court dismissed the ’711 Patent from this

                                  19   action on September 10, 2020. Amend Mot. at 5. FullView also admits that it “chose to sue on

                                  20   that patent, believing that the ’397 and ’090 Patents to be duplicative.” Reply at 4 (emphases

                                  21   added). FullView thus sought to hedge its bet. FullView’s motion for leave to amend is

                                  22   tantamount to an effort to undo the Court’s determination that the claims in the ’711 Patent are not

                                  23   unenforceable under § 101 without properly filing a motion for reconsideration. The strategic

                                  24   withholding of the Additional Patents constitutes a deliberate effort at piecemeal litigation which

                                  25   wastes the Court’s and the parties’ time and resources. Cf. Trans Video, 278 F.R.D. at 510 (“[T]he

                                  26   Court agrees with Sony that the motion to amend was taken in bad faith, more specifically, as a

                                  27   last-ditch attempt to avoid the case being dismissed in its entirety.”).

                                  28
                                                                                         10
                                   1          3.      Futility

                                   2          The ’090 and ’397 Patent claims are materially indistinguishable from the ’711 Patent

                                   3   claims for purposes of § 101 analysis under Alice Corporation Pty. Ltd. v. CLS Bank

                                   4   International, 573 U.S. 208, 217–18 (2014). In Alice, the Supreme Court recognized that it has

                                   5   “long held that [§ 101] contains an important implicit exception: Laws of nature, natural

                                   6   phenomena, and abstract ideas are not patentable.” Id. at 216 (citing Assoc. for Molecular

                                   7   Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)). As this Court previously noted

                                   8   under Alice, courts must (1) first determine whether the claims at issue are directed to an abstract

                                   9   idea; then (2) if the claims are directed to an abstract idea, determine whether the patent

                                  10   transforms that abstract idea into a patent-eligible invention. Id. at 218, 221. For the same reasons

                                  11   this Court found the ’711 Patent invalid, the ’090 and ’397 likewise fail both steps of Alice.

                                  12                  a.         Alice Step One
Northern District of California
 United States District Court




                                  13          In its order granting Polycom’s partial motion to dismiss, this Court held that the asserted

                                  14   claims of the ’711 Patent were “directed to . . . an abstract concept under Alice—the technology

                                  15   taught by the ’711 Patent combines one picture with another to form a larger picture, albeit a

                                  16   seamless one.” Partial MTD Order at 11. FullView admits that the Additional Patents are “from

                                  17   the same family,” “have identical figures and very similar specifications,” Amend Mot. at 2, and

                                  18   “cover the same invention as the ’711 Patent,” id. at 6. “The parties [also] agree that the new

                                  19   claims that FullView seeks to assert from these two patents cover the invention of the ’711

                                  20   Patent.” Docket No. 136 (“Reply”) at 1. FullView even admits that “[t]he infringement

                                  21   contentions served in this case will be identical to those already provided in connection with the

                                  22   ’711 Patent.” Id. at 4. In short, the claims of the Additional Patents are also directed at the same

                                  23   non-patentable abstract idea of merging images to create a seamless composite image. Therefore,

                                  24   the Additional Patents are also directed to an abstract idea under step one of Alice.

                                  25          FullView first attempts to argue that the Additional Patents are not directed to an abstract

                                  26   idea because they “created multiple advantages over prior art systems.” Amend Mot. at 12. But

                                  27   this Court already explained in its order dismissing the ’711 Patent that “novelty is separate from

                                  28   eligibility.” Partial MTD Order at 9. The Additional Patents might teach “groundbreaking,
                                                                                         11
                                   1   innovative, or even brilliant” techniques, “but that is not enough for eligibility” if the claims are

                                   2   directed at patent-ineligible abstract subject matter under § 101. SAP Am., Inc. v. InvestPic LLC,

                                   3   898 F.3d 1161, 1163 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 2747, reh’g denied, 140 S. Ct. 27

                                   4   (2019).

                                   5             What matters in the Alice step one analysis is “whether the claims in these patents focus on

                                   6   a specific means or method that improves the relevant technology or are instead directed to a result

                                   7   or effect that itself is the abstract idea and merely invoke generic processes and machinery.”

                                   8   McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (emphases

                                   9   added)); see also Chamberlain Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1347 (Fed. Cir.

                                  10   2019), cert. denied, 141 S. Ct. 241, 208 L. Ed. 2d 19 (2020) (finding that the claims describe an

                                  11   abstract idea because they “are not limited to a specific implementation of a technological

                                  12   improvement to communication systems” and “simply recite a system that wirelessly
Northern District of California
 United States District Court




                                  13   communicates status information”). In McRO, for example, the Federal Circuit concluded that the

                                  14   claims at issue were not directed at an abstract idea because they “incorporate[ed] the specific

                                  15   features of the [computer software’s] rules as claim limitations [. . . and were thus] limited to a

                                  16   specific process for automatically animating characters using particular information and

                                  17   techniques and [did] not preempt approaches that use rules of a different structure or different

                                  18   techniques.” 837 F.3d at 1316 (emphases added). In other words, the claims at issue in McRO

                                  19   were not themselves the abstract idea of automatic and synchronized animation because they

                                  20   “use[d] the limited [software] rules in a process specifically designed to achieve an improved

                                  21   technological result in a conventional industry practice.” Id. (emphasis added); see also Thales

                                  22   Visionix Inc. v. United States, 850 F.3d 1343, 1349 (Fed. Cir. 2017) (patent not directed at an

                                  23   abstract idea because “[t]he claims specify a particular configuration of inertial sensors and a

                                  24   particular method of using the raw data from the sensors in order to more accurately calculate the

                                  25   position and orientation of an object on a moving platform” (emphases added)).

                                  26             Here, by contrast, the Additional Apparatus and Method Claims merely describe an

                                  27   abstract result—merged composite images—using generic processes—i.e., disregarding,

                                  28   redirecting, and merging portions of a field of view—and machinery—i.e., sensors, reflective
                                                                                          12
                                   1   surfaces, and image transducers. Cf. Chamberlain, 935 F.3d at 1346–48 (claims merely described

                                   2   an abstract result—“wirelessly communicating status information”—using “off the shelf”

                                   3   processes and machinery—i.e., a “controller, interface, and wireless data transmitter”). The

                                   4   Additional Apparatus and Method Claims do not specify how to achieve the objective of the

                                   5   alleged invention; they are not “limited to a specific implementation of a technological

                                   6   improvement,” Chamberlain, 935 F.3d at 11347 (emphasis added), or a “specific means or

                                   7   method” of creating a seamless composite image, McRO, 837 F.3d at 1314 (emphasis added), and

                                   8   are thus directed at an abstract idea.

                                   9          FullView also argues that the Additional Patents are not directed to an abstract idea

                                  10   because their “specification . . . describes how to implement its ‘blind regions’ with existing

                                  11   hardware.” Amend Mot. at 17. This argument fails because it is well-settled law that courts are to

                                  12   focus only on the claims when conducting a § 101 analysis. See Ericsson Inc. v. TCL Commc’n
Northern District of California
 United States District Court




                                  13   Tech. Holdings Ltd., 955 F.3d 1317, 1328–29 (Fed. Cir. 2020) (“[A]ny reliance on the

                                  14   specification in the § 101 analysis must always yield to the claim language.” (quoting

                                  15   ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 769 (Fed. Cir. 2019))). Therefore, the

                                  16   Court cannot rely on any specific embodiments or descriptions in the specification to conclude

                                  17   that the Additional Patents are directed to patentable non-abstract subject matter—the specific way

                                  18   of implementing the invention must be in the claims.

                                  19          Accordingly, the Court concludes that the Additional Patents, like the ’711 Patent, are

                                  20   directed at an abstract idea under Alice step one.

                                  21                  b.      Alice Step Two

                                  22          The claims of the Additional Patents are not saved from § 101 invalidity under Alice Step

                                  23   Two. “The ‘inventive concept’ step requires [courts] to look with more specificity at what the

                                  24   claim elements add, in order to determine whether they identify an ‘inventive concept’ in the

                                  25   application of the ineligible subject matter to which the claim is directed.” Chamberlain, 935 F.3d

                                  26   at 1348 (quoting Affinity Labs of Tex. v. Amazon.com Inc., 838 F.3d 1266, 1258 (Fed. Cir. 2016)).

                                  27   “‘Simply appending conventional steps, specified at a high level of generality,’ [i]s not ‘enough’

                                  28   to supply an ‘inventive concept.’” Alice, 573 U.S. at 222 (quoting Mayo Collaborative Servs. v.
                                                                                            13
                                   1   Prometheus Labs, Inc., 566 U.S. 66, 82 (2012)).

                                   2          There is nothing inventive in the claims of the Additional Patents that is separate and apart

                                   3   from the abstract idea of merging images. As with the claims of the ’711 Patent, “the putative

                                   4   invention here is simple geometry, a branch of mathematics—and math is not patentable.” Partial

                                   5   MTD Order at 12. The Additional Apparatus Claim merely adds the words “being arranged” to

                                   6   the corresponding phrase in the Dismissed Apparatus Claim, which recites “the merged fields of

                                   7   view creating . . . at least one blind region.” Compare ’711 Patent at col. 11 ll. 51–55, with, ’397

                                   8   Patent at col. 9 ll. 26–28. This “being arranged” language is also abstract because it “do[es] no

                                   9   more than describe[] a desired function or outcome, without providing any limiting detail that

                                  10   confines the claim to a particular solution.” Affinity Labs of Tex., 838 F.3d at 1267. The addition

                                  11   of the term “being arranged” to the Additional Apparatus Claim does not render the ’397 Patent

                                  12   inventive because “[t]he purely functional nature of the claim confirms that it is directed to an
Northern District of California
 United States District Court




                                  13   abstract idea, not to a concrete embodiment of that idea.” Id.; see also Elec. Power Grp., LLC v.

                                  14   Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) (“The claims . . . do not include any

                                  15   requirement for performing the claimed functions of gathering, analyzing, and displaying in real

                                  16   time by use of anything but entirely conventional, generic technology. The claims therefore do

                                  17   not state an arguably inventive concept in the realm of application of the information-based

                                  18   abstract ideas.”). Like the Dismissed Apparatus Claim in the ’711 Patent, the Additional

                                  19   Apparatus Claim fails to offer any inventive concept to the abstract idea of merging several

                                  20   images to create a composite image that would transform that abstract idea into a patentable

                                  21   invention.

                                  22          Similarly, the Additional Method Claims are substantially similar to the Dismissed Method

                                  23   Claim. As explained above, the Additional Method Claims simply replace the words “blind

                                  24   region” in the Dismissed Method Claim of the ’711 Patent with the words “disregarded portion.”

                                  25   Compare ’711 Patent at col. 10 ll. 43–64, with, ’090 Patent at col. 9 l. 18–col. 10 l. 21. Like the

                                  26   addition of the words “being arranged” to the Additional Apparatus Claim, the additional language

                                  27   in the Additional Method Claim merely describes “a desired function or outcome,” Affinity Labs of

                                  28   Tex.,838 F.3d at 1267, without specifying how to achieve the desired outcome: “disregarding a
                                                                                         14
                                   1   portion of a [first/second] sensor’s field of view to produce a [first/second] sensor modified field

                                   2   of view having a [first/second] modified field of view boundary,” ’090 Patent at col. 9 l. 18–col.

                                   3   10 l. 21. Like the Dismissed Method Claim, the functional nature of the Additional Method

                                   4   Claims is not transformative and inventive. See Affinity Labs of Tex., 838 F.3d at 1269; Elec.

                                   5   Power Grp., 830 F.3d at 1356.

                                   6          FullView asserts the Additional Patents identify the inventive aspect of the patents as the

                                   7   merging of images corresponding to each of the fields of view redirected off of reflective surfaces

                                   8   to form a composite image. Compare ’711 Patent at Col. 2 ll. 52–63, with ’397 Patent at col. 1 l.

                                   9   57–col. 2 l. 1, and ’090 Patent at col. 1 l. 63–col. 2 l. 4. However, as this Court already held, that

                                  10   “the arrangement of cameras, sensors, and mirrors . . . is simple geometry, a branch of

                                  11   mathematics—and math is not patentable.” See Partial MTD Order at 12. As the Court noted,

                                  12   “after eliminating the abstract idea of a composite image, the [Additional Apparatus and Method
Northern District of California
 United States District Court




                                  13   Claims] describe sensors, reflective areas, mirrors, etc., that are well-known and generic.” Id. at

                                  14   14 (citing In re Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (“It is well-

                                  15   settled that mere recitation of concrete, tangible components is insufficient to confer patent

                                  16   eligibility to an otherwise abstract idea.”)). FullView argues that the Additional Patents differ

                                  17   because the arrangement of cameras, sensors, and mirrors therein concern “topology,” not

                                  18   geometry. Amend Mot. at 20. This is a distinction without a difference because topology, like

                                  19   geometry, is a branch of mathematics. See Topology, Merriam-Webster, https://www.merriam-

                                  20   webster.com/dictionary/topology (last visited Apr. 7, 2021) (defining “topology” as “a branch of

                                  21   mathematics concerned with those properties of geometric configurations (such as point sets)

                                  22   which are unaltered by elastic deformations (such as a stretching or a twisting) that are

                                  23   homeomorphisms.” (emphases added)). Thus, whether rooted in topology or geometry, the

                                  24   invention described in the ’711 Patent and the Additional Patents lacks an inventive concept “in

                                  25   the non-abstract application realm.” SAP Am., 898 F.3d at 1168–69.

                                  26          FullView finally argues that the claims of the Additional Patents offer a “solution to a

                                  27   specific longstanding practical problem that others could not solve.” Amend Mot. at 18–19. The

                                  28   problem with this argument is that the relevant inquiry for purposes of Alice step two is not that
                                                                                         15
                                   1   the patent solves a specific problem, but that it offers a specific innovative solution. To establish

                                   2   that the Amended Patents offer such a solution, FullView cannot simply state, in general terms,

                                   3   that the claimed invention is “non-conventional,” “counter-intuitive,” or “inventive.” See BSG

                                   4   Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“[T]he relevant inquiry is

                                   5   not whether the claimed invention as a whole is unconventional or non-routine” but “whether the

                                   6   claim limitations other than the invention’s use of the ineligible concept to which it was directed

                                   7   were well-understood, routine and conventional.” (emphases added)). Therefore, like the ’711

                                   8   Patent, the Additional Patents do not offer an inventive solution because FullView is unable to

                                   9   point to anything inventive in the claims of the Additional Patents that is separate and apart from

                                  10   the abstract idea of merging images. See Partial MTD Order at 12.

                                  11          Accordingly, the Court also concludes that the claims of the Additional Patents, like the

                                  12   claims of the ’711 Patent, are not eligible for patent protection under § 101 and thus the proposed
Northern District of California
 United States District Court




                                  13   amendments to add those patents to this action are futile.

                                  14                                    IV.       MOTION TO SEVER

                                  15   A.     Legal Standard

                                  16          Under Rule 21, a court has discretion to “sever any claim against a party.” Fed. R. Civ. P.

                                  17   21; see also Rush v. Sport Chalet, 779 F.3d 973, 974 (9th Cir. 2015) (“We review the district

                                  18   court’s decision to sever. . . under Rule 21 for abuse of discretion.”). This rule allows a court “to

                                  19   structure a case for the efficient administration of justice.” 4–21 Moore’s Fed. Prac. Civ. §

                                  20   21.02[1].

                                  21   B.     Discussion

                                  22          Polycom asks this Court to sever this action into two separate actions: one pertaining to the

                                  23   infringement allegations of the ’143 Patent and another pertaining to infringement allegations of

                                  24   the ’711 Patent. Sever Mot. at 24–25. FullView has admitted that ’711 Patent is “of greater

                                  25   importance to the overall case than” the ’143 Patent, see Docket No. 128 (“Markman Tutorial

                                  26   Hr’g Tr.”) at 29:16; that the issues between these ’711 and ’143 patents are “entirely separable,”

                                  27   id. at 30:5–6; and, most importantly, that it has “concluded that the Federal Circuit will not take

                                  28   . . . [a] piecemeal appeal” of this Court’s order dismissing the ’711 Patent. Therefore, according to
                                                                                         16
                                   1   Polycom, severing the allegations pertaining to the ’711 Patent would facilitate the parties’

                                   2   settlement discussions because it would allow FullView to appeal this Court’s order dismissing the

                                   3   ’711 Patent, which could motivate Fullview to settle if the order is affirmed by the Federal Circuit.

                                   4   Polycom asks the Court to stay the proceedings while the appeal is pending so that discovery can

                                   5   proceed concurrently on all the patents in case the Federal Circuit reverses.

                                   6          FullView opposes Polycom’s sever because “the delay that granting such a ‘Cross Motion’

                                   7   would cause—because of the ensuing piecemeal appeals to the Federal Circuit—would exceed any

                                   8   delay from granting FullView’s motion [for leave to amend].” Id. FullView evidently is not

                                   9   interested in separately appealing the Court’s dismissal of the ’711 Patent.

                                  10          Polycom’s motion to sever is denied because it is not necessary to efficiently resolve the

                                  11   issues in this case, especially because FullView has manifested it is not interested in a piecemeal

                                  12   appeal if it means severing the claims. Moreover, if this Court severs the case and the Federal
Northern District of California
 United States District Court




                                  13   Circuit reverses this Court’s dismissal of the ’711 Patent, there could be two separate but parallel

                                  14   actions proceeding under the same core nucleus of facts, which is a waste of this Court’s time and

                                  15   resources. Moreover, the severance sought by Polycom has the appearance of forcing the Federal

                                  16   Circuit to adjudicate the appeal of this Court’s ruling of the ’711 Patent, rather preserving the

                                  17   Federal Circuit’s ability to exercise its discretion under 28 U.S.C. § 1292(b) to hear what is in

                                  18   reality an interlocutory appeal.

                                  19                                        V.       CONCLUSION

                                  20          For the foregoing reasons, the Court DENIES FullView’s motion for leave to amend the

                                  21   SAC and Polycom’s motion to sever.

                                  22          This order disposes of Docket Nos. 123 and 129.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: April 28, 2021

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                        17
